Citation Nr: 1715212	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  07-34 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to suppurative otitis media.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Veteran testified before a Veterans Law Judge (VLJ) during a Board hearing located at the St. Petersburg, Florida, RO in December 2009.  During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.  The Board advised the Veteran in January 2017 that the VLJ who presided over the hearing was no longer active with the Board, and that the Veteran is entitled to another hearing before a currently-active Member of the Board, if he so desired.  The Veteran indicated that he did not want another Board hearing in a January 2017 statement.  

The Board remanded this claim in July 2011 and September 2012 for additional evidentiary and procedural development. 

In January 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating for his bilateral hearing loss.  Furthermore, he filed an NOD in May 2015 for claims of entitlement to service connection for a left ankle disorder, right and left knee disorders, a back disorder, and a heart disorder, and another NOD in February 2016 for a claim of entitlement to service connection for diabetes mellitus.  The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues.  Although the matters are within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time.  If the matters are not resolved in the Veteran's favor, the RO will certify the matters to the Board, which will undertake appellate review of the RO's action.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of an NOD); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the claim of entitlement to service connection for an acquired psychiatric disorder for an addendum VA medical opinion.  The Board remanded this claim in September 2012 for a VA examination and for a VA examiner to determine the etiology of the disorder on appeal.  The Veteran underwent a VA examination in August 2016 and a VA examiner provided a negative nexus opinion.  The Board determines that the August 2016 VA medical opinion is inadequate to adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Specifically, in September 2012, the Board directed a VA examiner to provide a diagnosis for the Veteran's psychiatric symptoms.  The directives also asked the examiner to opine as to whether it is at least as likely as not that the Veteran's psychiatric disorder manifested during, or as a result of, the Veteran's military service.  Furthermore, the Board instructed the examiner that if the Veteran's psychiatric disorder is found to be less likely than not related to military service, the examiner should opine as to whether it is at least as likely as not that any psychiatric disorder is secondary to, or has been permanently aggravated by, the Veteran's service-connected otitis media. 

In an August 2016 VA examination report, an examiner diagnosed the Veteran's psychiatric disorder as recurrent, moderate to severe major depressive disorder (MDD).  The examiner also determined that it was less likely than not (less than 50 percent probability) that the Veteran's MDD was incurred in or caused by his claimed in-service injury, event, or illness and provided a rationale.  However, the examiner failed to discuss and opine as to whether the Veteran's MDD was aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected otitis media.  

The Court of Appeals for Veterans Claims (Court) has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b) (2016).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The Court has also indicated that an opinion that there is "no etiological relationship" may be insufficient to address the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 449 (1995) (en banc) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'"). 

As the Board's remand directives have not been substantially complied with, an addendum VA medical opinion is necessary to adjudicate the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the August 2016 VA examiner and request that she re-review the file and respond to the below inquiry.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his acquired psychiatric disorder symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the August 2016 VA psychological examination, and sound medical principles, the VA examiner should provide an opinion as to:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current MDD has been caused or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by service-connected suppurative otitis media disability.  

If the Veteran's psychiatric disorder has been aggravated by his otitis media, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. Following the above developments, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

